   Case 5:21-cv-03155-SAC Document 10 Filed 08/31/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


RYAN W. MASSENGILL,

                             Petitioner,

           v.                                      CASE NO. 21-3155-SAC

STATE OF KANSAS,


                             Respondent.


                         MEMORANDUM AND ORDER



     This matter is before the Court on Petitioner’s most recent

response to the Court’s Notice and Order to Show Cause (NOSC).

Because it appears that perhaps Petitioner has not received the

Court’s most recent NOSC, the Court will direct the clerk to resend

the NOSC and the Court will allow further time for Petitioner to

respond.

     Petitioner filed his initial pleading on June 30, 2021. (Doc.

1.) The Court examined the petition and believed that the Kansas
state court had revoked Petitioner’s probation. (See Doc. 4, p. 1.)

Based on that understanding, which turned out to be incorrect, the

Court issued an NOSC on July 6, 2021, directing Petitioner to show

cause why his petition should not be dismissed without prejudice

for failure to exhaust available state remedies. Id. at 4. The NOSC

explained that there appeared to be available state remedies, such

as a direct appeal or a motion to correct illegal sentence, by which
Petitioner could challenge the revocation through state courts.

     Petitioner filed his response on July 21, 2021, correcting the

Court’s misunderstanding that his probation had been revoked and
   Case 5:21-cv-03155-SAC Document 10 Filed 08/31/21 Page 2 of 3




clarifying the facts underlying the petition. (Doc. 7.) After

reviewing the response, the Court issued a second NOSC on July 23,

2021, relating the facts as it now understands them and ordering

Petitioner to show cause why this action should not be dismissed

under the doctrine articulated in Younger v. Harris, 401 U.S. 37,

46 (1971). (Doc. 8.) Generally speaking, Younger prohibits federal

courts from exercising jurisdiction when certain conditions are

met; those conditions appear to be met in this case. The Court thus

directed Petitioner to show cause, in writing, on or before August

23, 2021, why this matter should not be summarily dismissed without

prejudice.

     On August 2, 2021, the Court received a letter from Petitioner

(Doc. 9) that asserted Petitioner had not received any response

from the Court to his July 22, 2021 response to the first NOSC.

Petitioner asked the Court to instruct him how to proceed further

with the case. Id. Since it appears that Petitioner, through no

fault of his own, did not receive the Court’s second NOSC, dated

July 23, 2021, the Court will direct the Clerk to transmit a copy
of that order to Petitioner. The Court also extends the deadline by

which Petitioner must respond to that NOSC to and including October

1, 2021.



     IT IS THEREFORE ORDERED that Petitioner is granted to and

including October 1, 2021, to show cause why the petition should

not be dismissed without prejudice pursuant to the Younger doctrine.

The Clerk shall transmit to Petitioner a copy of the Court’s July
23, 2021 Notice and Order to Show Cause (Doc. 8).
Case 5:21-cv-03155-SAC Document 10 Filed 08/31/21 Page 3 of 3




 IT IS SO ORDERED.

 DATED:    This 31st day of August, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge
